DETAILED ACTION
The present Office Action is responsive to the Amendment received on November 9, 2021.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Applicants’ amendment received on October 22, 2021, containing the arguments and amendment to the specification had been held non-responsive due to formality non-compliance as set forth in the PTOL-324 mailed on November 2, 2021 by the clerical staff.
	Because amendment cannot be entered in part, the amendment to the specification has not been entered.  
	Consequently, the Amendment received on November 9, 2021 does not comply with the requirement set forth in the Office Action mailed on May 24, 2021.
	For the purpose of compact prosecution, however, Applicants’ arguments pertaining to the below rejections, presented in the Amendment received on October 22, 2021 will be addressed.
Information Disclosure Statement
	No IDS has been filed to date of the instant Office communication.
Specification
	The objection to the specification for reasons set forth in the Office Action mailed on May 24, 2021 is maintained for the reasons set forth above.
The Objection:
	The specification, on section [0048] makes a reference to a dispense system in a molecular diagnostic device that includes a pipettor for transferring reagents between compartments, with an exemplary reference made to U.S. Patent No. 1,042,7161.  
Unfortunately, the referenced patent has nothing to do with such a system, and appears to be resulting from a typographical error as the patent was issued in the year 1912.
Therefore, the specification is objected to for making a reference to a patent which is incorporated by reference, but has nothing to do with which it is described as teaching.
The specification also objected to for making a reference to element on Figure 4 that does not exist.  For example, section [0055] references a “sealable assembly 120” on Figure 4.  However, no such element is identified.
Objection to Specification – New
	The specification is objected to for containing information which is incorrect.  For example, on paragraph [0048], a reference is made to, “US Patent No. 1042716” 
	U.S. Patent No. 1,042,716 was issued in the year 1912, which is over a 100 years ago and it has nothing to do with the purported device.  
	Applicants are invited to correct the apparent typographical error.

Claim Rejections - 35 USC § 112
The rejection of claims 12, 13, 15, and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on May 24, 2021 is withdrawn in view of the Amendment received on November 9, 2021.
Rejection - Maintained
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on May 24, 2021 is maintained for the reasons of record.

The rejection is maintained therefore.
The Rejection:
Claim 14 recites the limitation, “PCR reaction well”, but lacks a proper antecedent basis because none of the parent claims provide for a sufficient antecedent basis.
The specification, on section [0049] suggests that PCR wells (element 118 from Figure 2) are formed in the microfluidic cartridge near the distal end:
“As shown in FIG. 2, the elongated body 110 further includes near the distal end 112 and the second pipette tip holder 115, PCR wells 118 and mixing well 119 for storing and mixing the purified nucleic acids with PCR reagents” 

For the purpose of prosecution, the PCR reaction well has been construed to be found on the distal end of the elongated body portion of the assay cartridge therefore.
In addition, claim 14 is also indefinite because the fact that PCR well is not inserted into the cavity of a carrier does nothing to alter what is claimed, that is, the assay cartridge as discussed above.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 2, 4, 6, and 10-16 under 35 U.S.C. 102(a)(1) as being anticipated by Westberg et al. (US 2015/0298120 A1, published October 22, 2015), made in the Office Action mailed on May 24, 2021 is withdrawn in view of the Amendment received on November 9, 2021.
Claim Rejections - 35 USC § 103
The rejection of claims 3 and 7 under 35 U.S.C. 103 as being unpatentable over Westberg et al. (US 2015/0298120 A1, published October 22, 2015) in view of Liang (US 2009/0074624 A1, published March 2009), made in the Office Action mailed on May 24, 2021 is withdrawn in view of the Amendment received on November 9, 2021.
Specifically, the plurality of compartments in the device disclosed by Westberg et al. are not arranged in a radiation pattern and Liang does not cure the deficiency.

The rejection of claims 5 and 8 under 35 U.S.C. 103 as being unpatentable over Westberg et al. (US 2015/0298120 A1, published October 22, 2015) in view of Wilson et al. (US 2013/0130369 A1, published May 23, 2013), made in the Office Action mailed on May 24, 2021 is withdrawn in view of the Amendment received on November 9, 2021.


The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Westberg et al. (US 2015/0298120 A1, published October 22, 2015) in view of Pugia et al. (US 2018/0282786 A1, published October 2018, priority April 1, 2017) made in the Office Action mailed on May 24, 2021 is withdrawn in view of the Amendment received on November 9, 2021.
Specifically, the plurality of compartments in the device disclosed by Westberg et al. are not arranged in a radiation pattern and Pugia et al. do not cure the deficiency.

Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Westberg et al. (US 2015/0298120 A1, published October 22, 2015).
With regard to claim 1, Westberg et al. disclose an assay cartridge used for PCR (“the cartridge includes wells (or tubes) for performing PCR”, section [0027]) comprising:
an elongated body having a proximal end and a distal end (see Figure 1, the device comprising a rectangular (thus elongated) body), and a plurality of compartments arranged between the proximal and the distal ends (see the compartments located along the length-wise of the device’s rectangular body), said plurality of compartments includes at least:
a first pipette tip holder near the proximal end (see bottom portion of the device which aligns with the pipette located near the sample entry, (element 16) inserted through), and
a second pipette tip holder near the distal end (see the bottom portion of the device which aligns with the pipette located near the opposite end of the device); and
a seal assembly covering the elongated body comprising:
a rigid frame which matches the top periphery of the elongated body (see element 20 which mates with the bottom portion that matches the device), and
an elastic top mounted on the rigid frame (“cartridge 2 also includes a flexible seal/shift boot 22 placed within the middle frame 20”, section [0027]), the elastic top comprising:
a first sub-portion near the proximal end comprising a first ring structure that matches the first pipette holder (see the hole located therein which allows the pipette to insert through to the aligned holder at the bottom of the device); and
a second sub-portion near the distal end comprising a second ring structure that matches the second pipette holder (see where the hole is located for pipette 26).
With regard to claim 2, the plurality of compartments comprises a sample loading well near the proximal end (see element 14 and opening 16 of Figure 1, and “cartridge also includes a sample well 14 for containing a sample, a sample well port 16”, section [0027]).
With regard to claim 4, any of the plurality of wells can be used for purification purposes and since the claim does not require the presence of any reagents for purification, but simply that it comprise a well for purification, any of the wells disclosed by Westberg et al. could be used for such a purpose.
With regard to claim 6, the plurality of compartments includes at least a PCR reaction well near the distal end (see element 6 on Figure 1 towards the distal end of the device; also “wells (or tubes) for performing PCR (4X) 6”).
With regard to claims 10 and 11, the sealable assembly also comprises an opening for loading any reagent (see the hole located in the middle holding a third pipette tip).  Since the device does not actively require that volatile reagent be present intended for introducing volatile reagent, the opening of Westberg et al. is capable of loading any reagents, including volatile reagents, such as ethanol or isopropanol.
The embodiment discussed above relates to the configuration set forth in Figures 1 and 2 of Westberg et al. and the plurality of compartments are not arranged radially around the first pipettor holder.

    PNG
    media_image1.png
    593
    467
    media_image1.png
    Greyscale
However, Westberg et al. also teach an embodiment wherein the plurality of compartments are arranged radially around the pipettor holder (see Figure 3, below):
And as seen, the plurality of compartments are arranged in directions surrounding the center pipettor holder, which is considered a radial formation.  
Westberg et al. teach that the pipettor is then capable of moving within the housing to move around the plurality compartments:
“device is a module 30 that includes a multi-well chamber 32 a flexible seal 34, and a frame 36 surrounding the flexible seal 34.  A pipette tip 38 is positioned in the flexible seal 34 such that the multi-well chamber 32 under the flexible seal 34 is closed to the environment.  The flexible seal 34 permits movement of the pipette tip 38 in the X-axis, Y-axis, and Z-axis such that the pipette tip 38 can contact and transfer the contents of the wells of the multi-well chamber … all the while maintain a sealed environment under the flexible seal” (section [0029])

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings and 
In In re Preda, 401 F.2d 825, 826, 159 USPQ 342 (CCPA 1968), the court expressed that, “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inference which one skilled in the art would reasonably be expected to draw therefrom.”
Therefore, the invention as claimed is deemed prima facie obvious over the cited reference.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Westberg et al. (US 2015/0298120 A1, published October 22, 2015), as applied to claims 1, 2, 4, 6, 10, and 11 above, and further in view of Liang (US 2009/0074624 A1, published March 2009).
The teachings of Westberg et al. have already been discussed above.
While Westberg et al. teach a sample loading well forming a part of the many interconnected compartments on the proximal end of the cartridge, the artisans do not explicitly teach that this sample well is removable.


    PNG
    media_image2.png
    312
    551
    media_image2.png
    Greyscale
Liang teaches an analysis container 300 (Fig. 6A, 7B) comprising a sample loading well that is removable from the ready form of the container (see below):
Note that the analysis container 300 comprises a region (704) which is empty followed by a plurality of wells that follow thereafter (from Fig. 6A).

    PNG
    media_image3.png
    286
    656
    media_image3.png
    Greyscale

And as it can be seen, the sample loading well (706) is removably inserted into the analysis container, wherein the hole formed on the container 704 matches with the location where the sample loading well is mated (from Figure 7B).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Westberg et al. with the teachings of Liang, thereby arriving at the invention as claimed for the following reasons.
	While the cartridge disclosed by Westberg et al. did not teach that the sample loading well should be removable, one of ordinary skill in the art would have recognized the benefit of being able to provide the sample in a removable well which 
	Since the removable sample well provided by Liang could also have been provided as part of the assembled device, modifying the teachings of Westberg et al. with Liang would not have rendered the cartridge design of Westberg et al. in operable, but rather make it more versatile.
As to modifying the cartridge of Westberg et al. to allow the sample loading well to be removable (as taught by Liang), such would have been well within skill level of the ordinarily skilled artisan.
As set forth in KSR International Co v. Teleflex Inc, the Supreme Court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
And it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the Supreme Court stated:
unless its actual application is beyond his or her skill.” (page 13, emphasis added).

	As to modifying the cartridge of Westberg et al. to comprise a slidable lid for covering the PCR wells, such would have been an obvious modification so as allow isolation and better seal of the wells performing PCR.  Given that the artisans already taught a removable lid for the detection region (10), adopting the same teaching to cover the PCR wells would have been well-within the skill level of the artisan.
For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Westberg et al. (US 2015/0298120 A1, published October 22, 2015), as applied to claims 1, 2, 4, 6, 10, and 11 above, and further in view of Wilson et a. (US 2013/0130369 A1, published May 23, 2013).
The teachings of Westberg et al. have already been discussed above.
While Westberg et al. teach that their cartridge is intended to be, “utilized for processing a sample (e.g., a biological sample” (section [0007]), wherein the loaded 
Therefore, the artisans do not explicitly disclose that one of the wells comprises a purification well containing magnetic microparticles capable of binding to nucleic acids (claim 5).
Also, while Westberg et al. explicitly teach that the flexible seal which allows the pipettes (inserted therethrough) can be made of a wide variety of materials, such as, “elastomers, … thermoplastic elastomers … styrenic block copolymers, polyolefin blends, elastomeric alloys, thermoplastic polyurethanes, thermoplastic copolyester, and thermoplastic polyamides, … silicone” (section [0010]), the artisans do not explicitly state that the flexible seal is made of latex (claim 8).
Wilson et al. teach a sample processing cartridge comprising, similar to that of Westberg et al., a plurality of wells (Figure 4A, elements 204), wherein the artisans explicitly disclose that wells 208 are utilized for storage of magnetically responsive solid phase or microparticles (section [0285]), with explicitly suggestion for performing purification methods (“nucleic acids bind to the solid phase the system may transfer the cartridge to wash lanes … to remove unbound material by applying a magnetic field to the reaction mixture; magnetic microparticles respond to the applied magnetic field by moving with the reaction mixture, thereby segregating the solid phase from the bulk liquid”, section [0795]).
 barrier lid, wherein the artisans teach that such a layer is elastomeric made of known materials, including those disclosed by Westberg et al., as well as latex:
“barrier lid 418 includes at least one compliant elastomeric component” (section [0452])

“[o]ther suitable materials for the elastomeric component of the barrier lid 418 include, but are not limited to, silicone elastomer, latex and natural rubber” (section [0453])

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Westberg et al. with the teachings of Wilson et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere 
As discussed above, the cartridge device disclosed by Westberg et al. was explicitly taught by artisans as being directed to sample processing to performing assays such as PCR and hybridization.  Therefore, one of ordinary skill in the art would have been motivated to employ a commonly performed purification/isolation of nucleic acids involving magnetic beads and configure such a well into the cartridge device of Westberg et al.
In addition, given that Westberg et al. provided a lengthy list of elastomeric materials for the elastic top of their cartridge, said one of ordinary skill in the art would have recognized that other know materials such as latex, as disclosed by Wilson et al. would have yielded the same predicable outcome of providing the barrier on the cartridge of Westberg et al. which can be used to seal over the wells therein, which is also flexible (i.e., elastomeric) to accommodate the movements of the pipette inserted therethrough.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Westberg et al. (US 2015/0298120 A1, published October 22, 2015), as applied to claims 1, 2, 4, 6,  above, and further in view of Pugia et al. (US 2018/0282786 A1, published October 2018, priority April 1, 2017).
The teachings of Westberg et al. have already been discussed above.
While Westberg et al. disclose that the flexible seal of their device be made of elastomeric material, the artisans do not explicitly disclose that flexible seal of various shapes can be utilized such as ones having ripple structures.
Pugia et al. disclose that seals such as gaskets can have many different shapes, such as, “flat, embossed, patterned, or molded sheets, rings, circles, ovals, with cut out areas to allow sample to flow … Examples of gasket material include paper, rubber, silicone…”, section [0066])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Westberg et al. with the teachings of Pugia et al., thereby arriving at the invention as claimed because employing flexible seals known in the art such as rings, patterned, circles had been well-known, for the purpose of sealing the two mating surfaces.  Given that the flexible seal allowing pipette to insert through should form a tight seal (for precluding entry of outside contaminants) said one of ordinary skill in the art would have been motivated to employ seals of shapes having patterned surfaces, such as ripples, so as to seal with another mating seal comprising the pipette tip therein.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
s 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Westberg et al. (US 2015/0298120 A1, published October 22, 2015), as applied to claims 1, 2, 4, 6, 10, and 11 above, and further in view of Tajima et al. (US 2012/0122231 A1, published May 17, 2012).
The teachings of Westberg et al. have already been discussed above.
	While Westberg et al. teach an assay cartridge discussed above, the artisans do not explicitly teach an assay cartridge assembly which has a carrier or the cartridge which is configured to accept the cartridge (claims 12, 13, and 14), with a control assembly that controls the position of the cartridge (claim 15), which is based on guided mating means (claim 16).

    PNG
    media_image4.png
    668
    679
    media_image4.png
    Greyscale
	Tajima et al. teach a well-known means of providing a housing which accepts a testing cartridge for performing reactions therein (see Figure 2, reproduced below):
As seen, the testing cartridge 14 is accepted into within a guide member 18a, wherein upon loading the cartridge, the guide member is slid in X-direction (“the test cartridge container 14 is loaded, a guide member 18a extending along the longitudinal direction of the loading box 18 … guided by a guide rail 23 laid in the housing 12”, section [0098]).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Westberg et al. with the teachings of Tajima et al., thereby arriving at the invention as claimed for the following reasons.
	As evidenced by Tajima et al., one of ordinary skill in the art would have been motivated to provide a housing in which to load their cartridge for performing the assay therein in an automated fashion.  In doing so, as motivated by Tajima et al., one of ordinary skill in the art would have been motivated to provide a cartridge carrier which mates with the cartridge of Westberg et al. and guides the cartridge into the housing in a predictable and repeatable orientation for the processes to performed therein.
	While Tajima et al. did not explicitly teach all possible ways in which to align the cartridge of Westberg et al. onto the cartridge carrier, such as by use of grooves and pins, such mating means for proper guidance have been well-established in the art prior to the effective filing date of the claimed invention and therefore, would have been an obvious to said one of ordinary skill in the art.
Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        January 11, 2022
/YJK/
	


	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Same reference is made in section [0037]